  Case 20-20222          Doc 14   Filed 11/25/20 Entered 11/25/20 14:45:39            Desc Main
                                    Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS


In re:                                                                 Chapter 13

Burnice Wallace,                                                       Case No. 20-20222

                Debtor.


                          OBJECTION TO CONFIRMATION OF PLAN


         Connexus Credit Union (“Creditor”), a secured creditor of Debtor, by its undersigned

attorney, Michael A. Stueland, makes this objection to the confirmation of Debtor’s Chapter 13

Plan (ECF No. 2) for the following reasons:

         1.     This objection is filed pursuant to Fed. R. Bankr. P. 3015(f) and Creditor requests

that the Court enter an order denying confirmation of Debtor’s Chapter 13 Plan (“the Plan”).

This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 1334(a) and 157(a), and

applicable rules.

         2.     On July 17, 2018, Debtor entered into a Retail Installment Contract – Motor

Vehicle – Simple Interest agreement (“the Agreement”) and thereby obtained the loan proceeds

for the purchase of one used 2015 Jeep Cherokee, vehicle identification number

1C49JMDS7FW768546 (“the Vehicle”). The Agreement was subsequently assigned to Creditor.

This is a “910 claim.”

         3.     Creditor holds a valid, perfected security interest in the Vehicle.

         4.     At the time the case was filed the amount due to Creditor was $17,951.90 plus

5.99% interest.
  Case 20-20222       Doc 14    Filed 11/25/20 Entered 11/25/20 14:45:39            Desc Main
                                  Document     Page 2 of 4



        5.     The set payments of $50.00 per month pre-confirmation fail to provide adequate

protection. Therefore, the Plan does not satisfy the requirements of 11 U.S.C. § 1326.

        6.     The post-confirmation monthly payments of $388.32 to Creditor are insufficient

to pay Creditor’s claim in full. Specifically, the Plan only provides for payments of $13,979.52

in sum. The Plan must provide equal monthly payments to Creditor to pay Creditor’s claim in

full.

        WHEREFORE, Creditor respectfully requests that the Court deny confirmation of the

Plan and order Debtor to amend the Plan to conform to this objection.

        Dated this 25th day of November 2020.

                                             CONNEXUS CREDIT UNION

                                             By:    /s/ Michael A. Stueland
                                                    Michael A. Stueland
                                                    Attorney Bar Registration No. 1066376
                                                    Corporate Counsel for Creditor

P.O. Box 8026
Wausau, WI 54402-8026
Phone: 715-679-9325 (direct)
Email: michaels@connexuscu.org
  Case 20-20222        Doc 14    Filed 11/25/20 Entered 11/25/20 14:45:39         Desc Main
                                   Document     Page 3 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS


In re:                                                            Chapter 13

Burnice Wallace,                                                  Case No. 20-20222

                Debtor.


                                  CERTIFICATE OF SERVICE


       The undersigned, Michael A. Stueland, being an attorney admitted to practice law in this
Court, declares and certifies that I am Corporate Counsel for the creditor herein, Connexus
Credit Union, and that on the 25th day of November 2020, I electronically filed an Objection to
Confirmation of Plan, and that copies of this document were electronically served as follows:

         David M Siegel (Attorney for Debtor)
         David M. Siegel & Associates
         790 Chaddick Drive
         Wheeling, IL 60090
         davidsiegelbk@gmail.com

         Patrick S Layng (U.S. Trustee)
         Office of the U.S. Trustee, Region 11
         219 S Dearborn St, Room 873
         Chicago, IL 60604
         USTPRegion11.ES.ECF@usdoj.gov

         Marilyn O Marshall (Trustee)
         224 South Michigan Ste 800
         Chicago, IL 60604
         courtdocs@chi13.com

         PRA Receivables Management, LLC (Creditor)
         PO Box 41021
         Norfolk, VA 23541
         claims@recoverycorp.com
 Case 20-20222       Doc 14    Filed 11/25/20 Entered 11/25/20 14:45:39           Desc Main
                                 Document     Page 4 of 4



       Brenda Ann Likavec (Attorney for Creditor Deutsche Bank National Trust Company, as
       Trustee for Argent Securities Inc., Asset-Backed Pass-Through Certificates, Series 2005-
       W5)
       Codilis & Associates, P.C.
       15W030 N Frontage Road
       Burr Ridge, IL 60527
       ND-One@il.cslegal.com

Dated this 25th day of November 2020.

                                                          By:     /s/ Michael A. Stueland
                                                                  Michael A. Stueland

P.O. ADDRESS
P.O. Box 8026
Wausau, WI 54402-8026
